Citation Nr: 0635374	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
May 1996 and from January 2003 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that awarded a noncompensable rating for bilateral 
hearing loss and a 10 percent rating for degenerative joint 
disease o the lumbar spine, after granting service connection 
for those disabilities.  The veteran appealed the assigned 
ratings.

The veteran was afforded a personal hearing at the local RO 
before the undersigned in August 2006.  A transcript of the 
hearing is associated with the claims folder.  The veteran 
submitted additional evidence (an August 2004 audiology 
report prepared by Hageman Audiology) directly to the Board 
at the time of his hearing.  He also submitted a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2006).


FINDINGS OF FACT

1.  The veteran has no more than level I hearing in both 
ears.

2.  Considering functional loss due to muscle spasm and 
exertion, the veteran's low back disability results in 
limitation of forward flexion to 50 degrees; however, there 
is no evidence that the veteran's low back disability results 
in forward flexion of the thoracolumbar spine limited to 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or intervertebral disc syndrome.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2006).

2.  The criteria for a 20 percent disability evaluation for 
degenerative joint disease of the lumbar spine, but no 
greater, has been demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial agency decision in November 2004.  The 
RO's January 2004 letter provided the veteran notice with 
respect to his claims for service connection.  He was 
informed that he could provide evidence or location of such 
and requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency. The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the RO notified the veteran of the 
information and evidence necessary to substantiate the 
original claims for service connection.  The RO subsequently 
granted service connection for bilateral hearing loss and 
degenerative joint disease of the lumbar spine in a November 
2004 rating decision.  The veteran filed a notice of 
disagreement, asserting that he is entitled to increased 
ratings.  Letters outlining the criteria for substantiating 
an increased rating claim, including the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, were mailed to the veteran in March and 
May 2006.  Regarding the defective timing of this notice, any 
perceived defect was non-prejudicial.  Rather, the veteran 
had sufficient opportunity to respond and participate in this 
appeal.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes service medical records and 
VA examination reports dated in July 2004.  The veteran has 
not reported any post-service treatment for the disabilities 
on appeal.  As noted, the veteran submitted a private medical 
report concerning his hearing loss.  At his August 2006 
personal hearing, the veteran specifically denied receiving 
any post-service treatment for his back disability since 
service discharge.  It therefore does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  As such, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159 (2006).

Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim for increased evaluations for the veteran's hearing 
loss and low back disability originated from the RO decision 
that granted service connection for those disabilities.  The 
claims therefore stem from the initial ratings assigned to 
those disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10

Hearing loss

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a puretone audiometry test of puretone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and puretone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional patterns of hearing loss.  
The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On the authorized audiological evaluation conducted at the 
veteran's July 2004 examination, which is his most recent VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
30
45
26
LEFT
5
10
10
25
12.5

The veteran's average pure tone threshold at 1000, 2000, 
3000, and 4000 was 26 decibels in the right ear and 13 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 98 in 
the left ear.  The mechanical application of the rating 
schedule to these audiometric examination findings results in 
a determination that the veteran has Level I hearing in both 
ears.  That degree of bilateral hearing loss, as determined 
by the Rating Schedule, warrants a noncompensable evaluation 
under Diagnostic Code 6100.  

It is also clear from the medical evidence that the 
provisions of 38 C.F.R. § 4.86 are not met in this case with 
respect to either ear.  Puretone thresholds do exceed 55 
decibels at any level.  The requirements of subdivision (a) 
are therefore not satisfied.  With respect to subdivision 
(b), although puretone thresholds are below 30 decibels at 
1000 Hertz, they are not 70 decibels or more at 2000 Hertz.

Consideration has been given to the findings of the August 
2006 audiology report.  For an examination to be adequate for 
rating purposes, examination results must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test of puretone decibel thresholds at 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  This 
private report fails to include all proper findings and is 
thus of little probative value in determining the veteran's 
proper disability rating.  However, the Board observes that 
the results/readings/levels from that test are similar to 
that of the July 2004 VA examination in that they still 
appear to equate to a noncompensable rating.  Consequently, 
another VA examination is not in order.  See VA O.G.C. Prec. 
Op. No. 11-95 (April 7, 1995) (another VA examination is 
required when disability in question has undergone an 
increase in severity since the time of the last VA 
examination).  

The Board acknowledges the assertions made by the veteran 
during his August 2006 hearing concerning the problems he 
experiences.  The Board has no reason to doubt that the 
veteran is in fact encounters problems related to his hearing 
loss.  However, the Board reemphasizes that by law and 
regulation to which the Board is bound to apply the 
assignment of disability ratings for hearing loss is based by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In short, for the reasons expressed above, the Board 
concludes that an increased schedular disability rating is 
not warranted for the veteran's service connected hearing 
loss.




Lumbar spine

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

Diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

On review of the evidence of record, the Board finds that the 
criteria to support a 20 percent disability evaluation for 
the veteran's low back disability have been met.  A July 2004 
VA examination indicated that the veteran demonstrated 
forward flexion to 75 degrees, backward extension to 30 
degrees, lateral rotation to 30 degrees bilaterally, right 
lateral flexion to 25 degrees, and left lateral flexion to 20 
degrees.  However, the examiner noted that forward flexion 
was limited to 50 to 75 degrees with pulling (exertion) and 
palpable muscle spasm.  There was no pain or fatigability 
noted.  When considering the veteran's functional loss due to 
muscle spasm and exertion, the Board finds that the evidence 
sufficiently shows that the veteran's low back disability 
results in limitation of forward flexion to 50 degrees.  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  A 20 percent disability 
rating is warranted.

The next question for Board consideration is whether the 
evidence supports the assignment of a disability evaluation 
in excess of 20 percent for the veteran's low back 
disability.  In this regard, the Board finds that the 
criteria to support a higher (40 percent) disability 
evaluation for degenerative joint disease of the lumbar spine 
have not been demonstrated.  There is no evidence that the 
veteran's lumbar spine disability has resulted in forward 
flexion of the thoracolumbar spine less than 30 degrees.  As 
noted above, the veteran's July 2004 VA examination showed 
that the veteran had forward flexion to 75 degrees with a 
reduction to 50 degrees due to pulling and spasm, backward 
extension to 30 degrees, lateral rotation to 30 degrees 
bilaterally, right lateral flexion to 25 degrees, and left 
lateral flexion to 20 degrees.  There are no other records or 
reports demonstrating a worse range of motion.  The Board 
also finds that the medical evidence does not reflect 
objective evidence of pain, instability, or weakness greater 
than that contemplated by the 20 percent rating.  The July 
2004 examination report indicated that no pain or 
fatigability was noted.  Indeed, consideration has already 
been given to the functional loss that the veteran 
experiences due to exertion and spasm in assigning him a 20 
percent rating for his lumbar spine disability.  The loss in 
forward flexion of 50 degrees does not support a higher (40 
percent) disability evaluation.  Application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 therefore does not provide a basis for a 
rating higher than 20 percent.

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
As noted above, the general rating formula for diseases and 
injuries of the spine provide that a 40 percent disability 
evaluation may be assigned for favorable ankylosis of the 
thoracolumbar spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  

Here, the evidence of record clearly shows that the veteran 
retains active motion of the thoracolumbar spine.  Such was 
shown at his July 2004 VA examination.  In other words, there 
is no evidence that the veteran experiences ankylosis of the 
thoracolumbar spine.  The veteran does not contend otherwise.  
Consideration has again been given to the application of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown 
(functional loss due to pain upon motion).  However, as 
ankylosis involves the absence of motion of the affected 
joint, such an application would be inappropriate.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, intervertebral disc syndrome.  There is no evidence to 
support a diagnosis of intervertebral disc syndrome.  The 
July 2004 VA examination indicated that the veteran had an 
essentially normal neurological examination.  Reflex and 
muscle strength testing were both normal.  Vibratory 
sensorium was intact.  The veteran had a negative Romberg and 
no Babinski.  A disability evaluation under the criteria for 
intervertebral disc syndrome would therefore be 
inappropriate.


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

Entitlement to a 20 percent disability rating for 
degenerative joint disease of the lumbar spine is granted, 
subject to the criteria governing payment of monetary 
benefits.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


